Citation Nr: 1427495	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-13 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a left hand disability. 

3.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the appellant, served active duty from November 1998 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, October 2012, and November 2013 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A left shoulder disability was not shown in service or since service.

2.  A left hand disability was not shown in service or since service.

2.  A right hand disability was not shown in service or since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in March 2006 and November 2012.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).



See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of preadjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statements of the case in July 2013 and February 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded VA examinations in December 2006, November 2009, May 2011, April 2013, and December 2013.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports, taken together, are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Left Shoulder

Evidence

The service treatment records show that on separation examination the Veteran complained of left shoulder blade pain after sitting or writing for long periods.  

The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of an injury, disease, or abnormality of the left shoulder. 

After service, in February 2006, the Veteran filed the current claim of service connection. 



On VA examination in December 2006, the Veteran stated that he had no prior left shoulder injury or trauma and that he had not been treated for a left shoulder problem.  He reported that his left shoulder hurt after a large amount of writing.  He used no medications or assistive devices.  The pain did not interfere with work or daily activities.  Examination showed no deformities, no swelling, and no palpable tenderness.  There was no pain with testing of range of motion or weakness, fatigue, or incoordination, and no additional loss of range of motion with repetitive movement.  The diagnosis was left shoulder sprain. 

On VA examination in November 2009, the Veteran complained of central lower back pain that radiated into the left scapula.  The diagnoses were myofascial lumbar syndrome with radiation to the left scapula.   The VA examiner expressed the opinion that it was less likely than not that the referred pain from the back was related to service.

On VA examination in May 2011, there was no history of injury to the left shoulder or of treatment for the left shoulder.  The Veteran complained of left shoulder pain with writing for at least a half hour.  There was no history of treatment.  There was no pain with testing of range of motion or fatigue or incoordination, and no additional loss of range of motion with repetitive movement.  The impression was strain of the left shoulder.  The VA examiner expressed the opinion that it was less likely than not that the left shoulder complaint was related to any in-service injury. 

On VA examination in April 2013, the examiner found no objective evidence to support a diagnosis of a left shoulder condition at that time.  The Veteran had referred medial scapular pain related to his cervical spine but he did not have primary shoulder joint pathology and x-rays were normal.  There was evidence of medial scapular/rhomboid muscle/fascial dysfunction.

In a rating decision in June 2013, the RO granted service connection for residuals of a back injury. 



On VA examination in December 2013, the Veteran reported a history of pain in the left scapulothoracic area over the rhomboid while on active duty in 1999.  He had the pain while sitting for a prolonged period while taking notes or studying.  He reported that the pain did not radiate and that he had no treatment while in service, but that he mentioned it on his separation physical.  The Veteran stated that this condition had continued since service but that it was not disabling.  He was not treated for it and had not sought any medical attention for it.  The examiner noted that the Veteran reported pain on the left side of the upper back at the scapulothoracic junction/rhomboid area.  There was no clicking or popping, no locking, and no pain with overhead motion.  There was no swelling, heat, or redness.  

The VA examiner stated that:

Based on the data available and the Veteran's consistent and credible history, it is this examiner's opinion that the current left scapulothoracic/rhomboid condition is as likely as not related to the same complaints noted at separation and is as likely as not related to his military service.  

There is no shoulder diagnosis as this is not a shoulder condition.  This is a scapulothoracic/rhomboid strain (chronic).  No intrinsic shoulder pathology was found.  The only physical findings today were of some tenderness to palpation of the rhomboid muscle on the left.  Shoulder exam was normal.

Analysis 

The service treatment records show that on separation examination the Veteran complained of left shoulder blade pain.  The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of an injury, disease, or abnormality of the left shoulder.  




On the basis of the service treatment records alone, disability of the left shoulder was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted. 

While left shoulder blade pain is suggestive of left shoulder pathology, no left shoulder pathology was found by clinical finding or by diagnostic testing, such as by X-ray.  And pain alone is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating a presumption of service connection for certain chronic diseases manifesting during service and then again at any later date, 38 C.F.R. § 3.303(b), is available only for chronic diseases enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)).  

As for service connection based on an initial diagnosis after service, the Veteran has described pain in the left side of the upper back at the scapulothoracic junction and rhomboid area after writing for long periods.

The Veteran as a lay person in competent to describe pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness)identify a simple medical condition.  Jandreau, at 1377.  



Also the Veteran as a lay person is competent to identify a simple medical condition.  A simple medication is one capable of lay observation.  Jandreau, at 1377.  The presence of left shoulder pathology is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of left shoulder pathology falls outside the realm of common knowledge of a lay person, that is, left shoulder pathology is not capable of lay observation without specialized education, training, or experience.  

Also left shoulder pathology is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, left shoulder pathology is more analogous to an internal disease process, rather than an observable condition such as either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, left shoulder pathology is not the type of condition under case law that has been found to be capable of lay observation.

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition, capable of lay observation.  






And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose left shoulder pathology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of left shoulder pathology in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claims. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As previously explained, left shoulder pathology is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether pain in the left side of the upper back at the scapulothoracic junction/rhomboid area is indicative of left shoulder pathology.  For this reason, the Veteran's lay opinion is not competent evidence.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claims.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  



Although on VA examinations in December 2006 and May 2011, the diagnosis was left shoulder sprain and the impression was left shoulder strain, respectively, the VA examiners provided no medical support for their conclusions.  On VA examination in December 2006 there was no history of injury or trauma to the shoulder or treatment of the shoulder.  The Veteran complained of pain after a large amount of writing.  Physical examination of the shoulder was normal and no x-rays were performed.  During the May 2011 examination, the VA examiner stated there was no history of injury to the Veteran's left shoulder in service and he has had only occasional pain.  The Veteran had not received any treatment for his shoulder.  

Significantly, the November 2009 and April 2013 VA examiners both found that there was no left shoulder pathology supporting a diagnosis of a disability in the shoulder and that the Veteran's symptom was caused by referred pain from the back.  The April 2013 examiner found that the Veteran did not have any primary left shoulder pain, but did have referred medial scapular pain related to his cervical spine.  The examiner concluded that there was no primary left shoulder problem and that left shoulder X-ray was normal.

The April 2013 VA examiner's conclusion that there is no left shoulder pathology is persuasive as it was supported by physical examination and medical findings and provided thorough explanation for the findings.  

The December 2013 VA examiner found that there was no shoulder diagnosis as the Veteran did not have a shoulder condition.  Rather, he had scapulothoracic and rhomboid strain.  No intrinsic shoulder pathology was found.  The only physical findings were tenderness to palpation of the rhomboid muscle.  The left shoulder examination was normal.

The medical evidence of record demonstrates that the Veteran does not have a separate disability of the left shoulder and that his complaint of pain on the left side of the upper back at the scapulothoracic junction and rhomboid area is referred pain caused by his service-connected back disability.  


The medical evidence shows there is no left shoulder pathology, including x-rays and findings on physical examination, of a separate and identifiable disability of the left shoulder and there is no symptom related to the left shoulder area that is not a manifestation of the service-connected back disability.  The Veteran did have complaints of pain in the left side of the upper back at the scapulothoracic junction and rhomboid area since separation from service, and the December 2013 VA examiner did diagnose left scapulothoracic rhomboid strain that he related to the complaints at separation from service, however, without any evidence of a specific injury or disease in service, or of identifiable pathology associated with the symptoms of pain, service connection cannot be established.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

As the persuasive medical evidence does not demonstrate a current disability of the left shoulder, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

While the Veteran as lay person is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of a left shoulder disability by a medical professional based on symptoms described by the Veteran. 

To the extent the Veteran describes pain, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).   

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  



In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of competent evidence of current left shoulder disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Left and Right Hands

The service treatment records note that in June 2003 the Veteran had sutures placed in his left index finger after a cut while doing dishes.  The sutures were subsequently removed, with no signs of infection present.  In August 2003 the Veteran reported soreness at the old suture site.  Examination showed erythema of the dorsal surface of the index finger.  There was soreness to palpation but full range of motion was noted.  Possible granuloma was noted.

On the service separation report of medical history, the Veteran reported "arthritis in knuckles" as well as knuckle joint deformity.

The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of an injury, disease, or abnormality of the left or right hand. 

After service, in February 2006, the Veteran filed the current claim of service connection. 

On VA examination in December 2006, the Veteran stated that he had no prior injury or trauma to his hands and that he had not been treated for a hand problem.  He reported that typing or writing aggravated his knuckles.  


The pain did not interfere with daily activities.  X-rays of the hands were normal.  Examination showed no deformities, no swelling, and no palpable tenderness.  There was no pain with testing of range of motion or weakness, fatigue, or incoordination, and no additional loss of range of motion with repetitive movement.  The diagnosis was bilateral hand sprains; negative X-rays. 

On VA examination in November 2009, the Veteran complained of aching pain in the metacarpophalangeal joints of both hands.  He did not recall any specific injury, but reported overuse syndrome.  The diagnosis was bilateral first through fifth metacarpophalangeal joint arthralgias.

On VA examination in May 2011, there was no history of treatment for the hands while in service.  The Veteran complained of occasional pain across the dorsum of his hands.  There was no pain with testing of range of motion or fatigue or incoordination, and no additional loss of range of motion with repetitive movement.  Grip and pulling strength were good.  X-rays of the hands were normal.  No hands diagnosis was made.  The VA examiner expressed the opinion that it was less likely than not that the hands complaints were related to any in-service injury. 

On VA examination in April 2013, the Veteran reported that his knuckles hurt if he typed for any length or it got cold.  He stated that he had these symptoms in the service and would take Motrin.  He reported swelling in the joints of the hands at times.  The examiner found no objective evidence to support a diagnosis of a bilateral hand condition.

On VA examination in December 2013, the Veteran reported a history of bilateral hand achiness along the knuckles at the metacarpophalangeal joints and the proximal interphalangeal joins while on active duty in 2001.  He reported that he had no treatment while in service, but that he mentioned it on his separation physical.  Currently, he was not treated for it and had not sought any medical attention for it.  



The examiner noted that the Veteran had no injury, no trauma, no stiffness, no problems with gripping, and no dexterity changes.  The diagnosis was bilateral hand intermittent arthralgias of unknown etiology with normal exam today.

The VA examiner stated that:

Based on the data available, it is this examiner's opinion that the current complaint related to both hands is as likely as not a continuation of the same complaints noted in the [service treatment records] on the separation exam and is as likely as not related to military service.  

Analysis 

The service treatment records show that on separation examination the Veteran complained of arthritis in the knuckles and knuckle joint deformity.  The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of an injury, disease, or abnormality of the hands, other than the stiches in the left index finger in 2003.

On the basis of the service treatment records alone, disability of the left and right hand was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted. 

While left and right hand aching and pain is suggestive of hand pathology, no left or right hand pathology was found by clinical finding or by diagnostic testing, such as by X-ray.  And pain alone is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  





See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating a presumption of service connection for certain chronic diseases manifesting during service and then again at any later date, 38 C.F.R. § 3.303(b), is available only for chronic diseases enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)).  

As for service connection based on an initial diagnosis after service, the Veteran has described intermittent pain in the knuckles of both hands.

The Veteran as a lay person in competent to describe pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness)identify a simple medical condition.  Jandreau, at 1377.  

Also the Veteran as a lay person is competent to identify a simple medical condition.  A simple medication is one capable of lay observation.  Jandreau, at 1377.  The presence of hand pathology is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of hand pathology falls outside the realm of common knowledge of a lay person, that is, hand pathology is not capable of lay observation without specialized education, training, or experience.  .






Also, hand pathology is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, left or right hand pathology is more analogous to an internal disease process, rather than an observable condition such as either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, hand pathology is not the type of condition under case law that has been found to be capable of lay observation.

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition, capable of lay observation.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose left or right hand pathology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of left or right hand pathology in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claims. 



The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As previously explained, left or right hand pathology is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether pain in the knuckles is indicative of left or right hand pathology.  For this reason, the Veteran's lay opinion is not competent evidence.  Similarly, the Veteran's report of "arthritis" in service is not competent evidence of the presence of that condition, particularly in light of the consistent normal X-rays of both hands.

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claims.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Although on VA examination in December 2006, the diagnosis was bilateral hand sprain, the VA examiner provided no medical support for the conclusion.  On VA examination in December 2006 there was no history of injury or trauma to the shoulder or treatment of the hands.  He complained of pain after writing or typing.  Physical examination of the hands was normal and X-rays were normal.  

Significantly, the November 2009 and April 2013 VA examiners both found that there was no left or right hand pathology supporting a diagnosis of a disability in the hands.  



The April 2013 examiner found that the Veteran did not have any objective evidence to support a diagnosis of a bilateral hand condition.  The April 2013 VA examiner's conclusion that there is no left or right hand pathology is persuasive as it was supported by physical examination and medical findings and provided thorough explanation for the findings.  

The December 2013 VA examiner found that there was bilateral hand intermittent arthralgias with normal examination.

The medical evidence of record demonstrates that the Veteran does not have a disability of the left or right hand.  The medical evidence shows there is no left or right hand pathology; X-rays have been consistently normal as have findings on physical examinations.  The Veteran did have complaints of pain in the knuckles of both hands since separation from service, and the December 2013 VA examiner did state that the current complaints were a continuation of those reported at separation from service.  However, without any evidence of a specific injury or disease in service, or of identifiable pathology associated with the symptoms of pain, service connection cannot be established.  The December 2013 examiner's diagnosis of intermittent arthralgias refers to pain, not an underlying condition.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

As the persuasive medical evidence does not demonstrate a current disability of the left or right hand, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

While the Veteran as lay person is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of a left or right hand disability by a medical professional based on symptoms described by the Veteran. 



To the extent the Veteran describes pain, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).   

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of competent evidence of current left or right hand disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a left hand disability is denied. 

Service connection for a right hand disability is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


